Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Election/Restrictions
Applicant’s election of Species I, claims 1-5, in the reply filed on 8 October 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

This language is unclear for two reasons:
1) In an image, pixels are arranged in both the main scanning direction and the sub-scanning direction.  As such, a phrase like “a continuity of pixels…  value” is meaningless without being tied to a particular direction.  As such, since no direction was tied to the continuity, the Office is unable to determine the metes and bounds of this value.
2) A phrase like “continuity of pixels” does not have a well an established measurement in the art, and as such the Office is unable to determine what manner of value would satisfy the “predetermined value”.  It is unclear from the claim language if this is being determined based on a number of pixels per linear distance, number of pixels per square area, a density of pixels in a width or area, a ratio, or an applicant-defined metric that is non-standard in the art.  As such, the Office is unable to ascertain the metes and bounds of the predetermined value.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshinaga (JP Pub.2011-242645) in view of Ooyanagi (US Pub.2014/0072321).
Regarding claim 1, Yoshinaga (JP Pub.2011-242645) teaches an image forming apparatus (fig.1) comprising: an image forming unit configured to form a toner image on a recording material (fig.1, #25BK-C and #22); a fixing unit configured to heat the toner image formed on the recording material by the image forming unit to fix the toner image to the recording material (fig.1, #1; fig.2, #1); an image analyzer configured to determine if a high gloss photo image or business line image is to be formed (p.8, para.4); and a temperature controller configured to control a temperature of the fixing unit in accordance to a target temperature, and to change the target temperature based on analysis results of the image analyzer such that a value of the target temperature in a case where the image data contains a line/character image is higher than a value of the target temperature in a case where the image data contains a solid or photographic image (p.7, para.7-p.9, para.2 a controller must be present to perform the stated controls).


Regarding claim 1, Ooyanagi (US Pub.2014/0072321) teaches an image forming apparatus and method for controlling fixing temperature of the apparatus according to image characteristics, wherein the apparatus comprises an image analyzer configured to analyze image data for forming the toner image by the image forming unit, to evaluate a continuity of pixels of an image contained in the image data (para.0032&0086); and a temperature controller configured to control a temperature of the fixing unit in accordance to a target temperature, and to change the target temperature based on analysis results of the image analyzer such that a value of the target temperature in a case where the image data contains an image with a continuity of pixels equal to or smaller than a predetermined value is different than a value of the target temperature in a case where the image data contains no image with a continuity of pixels equal to or smaller than the predetermined value (para.0074-0075&0086).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Yoshinaga (JP Pub.2011-242645) such that it uses a pixel continuity type image analyzer to determine character images versus continuous photographic images as in Ooyanagi (US Pub.2014/0072321) so that the fixing temperature can be controlled with higher precision according to the content of the image (para.0009).

Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but may be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Full determination of patentability is dependent upon adjustments to the claim language of claim 1 made in response to the rejection under 35 U.S.C. 112.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shinji et al. (US Pub.2020/0310310) is art that falls under the 102(b)(1)(A) exception, but is relevant related art as it teaches that character information obtained from PDL or number of consecutive pixels is a conventional method of determining target temperature.

Contact Information	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K ROTH whose telephone number is (571)272-2154. The examiner can normally be reached Monday - Friday, 7:30AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/LKR/
10/23/2021